
	

114 HR 4832 IH: Health Savings Protection Act
U.S. House of Representatives
2016-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4832
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2016
			Mr. Boustany (for himself and Mr. Bera) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude certain health arrangements from the excise
			 tax on employer-sponsored health coverage.
	
	
 1.Short titleThis Act may be cited as the Health Savings Protection Act. 2.Exclusion of certain health arrangements from employer-sponsored excise tax (a)In generalSubparagraph (B) of section 4980I(d)(1) of the Internal Revenue Code of 1986 is amended by striking the period at the end of clause (iii) and inserting , or and by adding at the end the following new clause:
				
 (iv)any amounts contributed to an Archer MSA under section 106(b), a health savings account under section 106(d), or a health flexible spending arrangement—
 (I)by an employee, or (II)by an employer through salary reduction contributions..
			(b)Conforming amendments
 (1)Section 4980I(d)(2)(B) of the Internal Revenue Code of 1986 is amended by striking shall be equal to the sum of and all that follows and inserting shall be equal to the amount determined under subparagraph (A) with respect to any reimbursement under the arrangement in excess of any employer contributions under any salary reduction election under the arrangement..
 (2)Section 4980I(d)(2)(C) of such Code is amended by inserting (determined without regard to any employer contributions under any salary reduction election under the arrangement) before the period at the end.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.  